Denied and Opinion Filed November 16, 2017




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01299-CV

                              IN RE SONIA ALVAREZ, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-55108-2016

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                    Opinion by Justice Myers
       In this original proceeding, relator seeks relief from temporary orders that abate her rights

to possession and access to her children and prohibit her from any contact with the children until

certain conditions are met. This Court is authorized to issue mandamus relief to correct a clear

abuse of discretion for which relator has no adequate remedy by appeal. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Because temporary orders in suits

affecting the parent-child relationship are not appealable, a petition for a writ of mandamus is an

appropriate means to challenge them. Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991); In re

Winters, No. 05–08–01486–CV, 2008 WL 5177835, at *3–4 (Tex. App.—Dallas Dec. 11, 2008,

orig. proceeding); In re Pensom, 126 S.W.3d 251, 257 (Tex. App.—San Antonio 2003, orig.

proceeding). It is relator’s burden to provide the court with a record sufficient to establish her

right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); TEX. R. APP. P. 52.3(k),

52.7(a).
        Based on the record before us, we conclude relator has not shown that either trial court

abused its discretion by entering the orders at issue. Relator has, therefore, not shown she is

entitled to the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. .

See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




171299F.P05                                           /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–